EXHIBIT 99.1 CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Christine Parker 713-830-8883 713-830-8775 norma.dunn@calpine.com christine.parker@calpine.com CALPINE CORP. REPORTS SOLID SECOND QUARTER 2011 RESULTS, UPDATES AND TIGHTENS 2011 GUIDANCE Recent Achievements: · Operations: — Achieved 98% fleet-wide starting reliability; highest second quarter performance on record — Produced 20 million MWh1 of electricity in the second quarter of 2011 · Commercial: — Executed ten-year PPA with Entergy Texas for full output of arville Energy Center · Financial: — Secured approximately $845 million credit facility to finance construction of 619 MW combined-cycle Russell City Energy Center, in which Calpine owns a 75% interest — Secured $360 million term loan to migrate project debt to the corporate level, simplifying our capital structure and relieving cash restrictions · Regulatory: — Maintained active advocacy at state and federal levels · Corporate: — Achieved settlement of all remaining bankruptcy claims and distributed more than half of all shares from reserve fund, marking important progress toward bankruptcy case closure Second Quarter 2011 Financial Results: · $406 million of Adjusted EBITDA · $41 million of Adjusted Recurring Free Cash Flow · $602 million of Commodity Margin · $70 million of Net Loss2 June YTD 2011 Financial Results: · $709 million of Adjusted EBITDA · $20 million of Adjusted Recurring Free Cash Flow · $1,091 million of Commodity Margin · $367 million of Net Loss2 Updating and Tightening 2011 Full Year Guidance: · 2011 Adjusted EBITDA guidance of $1,700 - $1,750 million (previously $1,700 - $1,800 million) · 2011 Adjusted Recurring Free Cash Flow guidance of $475 - $525 million (previously $440 - $540 million) 1 Includes generation from unconsolidated power plants and plants owned but not operated by Calpine. 2 Reported as net loss attributable to Calpine on our Consolidated Condensed Statements of Operations. Calpine Reports Solid Second Quarter 2011 Results, Updates and Tightens 2011 Guidance July 29, 2011 Page 2 (HOUSTON, Texas) July 29, 2011 – Calpine Corporation (NYSE: CPN) today reported second quarter 2011 Adjusted EBITDA of $406 million, compared to $381 million in the prior year second quarter, and second quarter 2011 Adjusted Recurring Free Cash Flow of $41 million, compared to $131 million in the second quarter of 2010.Net Loss2 for the quarter improved to $70 million, or $0.14 per diluted share, compared to a Net Loss of $115 million, or $0.24 per diluted share, in the 2010 period. “We are pleased to report solid operating and financial results during the second quarter, demonstrating our consistent focus on serving customers, enhancing our balance sheet and delivering financially disciplined growth,” said Jack Fusco, Calpine’s President and Chief Executive Officer.“From an operating perspective, we produced 20 million MWh1 of power while achieving second quarter and year-to-date starting reliability of 98%, the highest on record.This achievement was that much more remarkable because it was achieved against the backdrop of the highest number of turbine starts on record, showing that our reliable and flexible fleet of efficient, modern generation assets continues to deliver when our customers need us.On the expense side, we reduced second quarter plant operating expense3 for our legacy fleet compared to the same period in 2010, and sales, general and administrative expense4 was flat despite a net capacity increase of nearly 3,400 MW across the portfolio year over year. Commodity Margin was up significantly and Adjusted EBITDA increased by 7% versus last year’s second quarter, in each case primarily due to the strategic acquisition of the Mid-Atlantic plants last July.As a result of this performance, we are updating and tightening our 2011 guidance – we now project full year Adjusted EBITDA of $1,700 million to $1,750 million, within the guidance range we provided late last year, and we are raising our Adjusted Free Cash Flow guidance to $475 million to $525 million. “In addition, it is worth mentioning some developments that could positively impact Calpine in the future. On the environmental regulatory front, we note that the EPA’s proposed Toxics Rule and the more recently issued CSAPR rule are likely to have a meaningful impact on the shape of the industry over the next several years. These rules are, in our view, long overdue and justified.Indeed, Calpine’s investment thesis has, at its core, long anticipated these and other changes that should position the company well for the new landscape.That said, there will be continued attempts to delay, amend or override these rules. We have been and will continue to be a voice of reason in the debate.On the competitive markets front, we have observed efforts that will challenge competition, ranging from state subsidization of new construction to demand response mechanisms that carry little disincentive to abuse.We will continue to strenuously oppose these encroachments so that competitive markets can continue to deliver lower prices than fully regulated markets. More positively, we see signs that markets are beginning to understand the value of the flexibility that modern, clean and efficient natural gas-fired combined-cycle generation provides, particularly given the need to integrate renewable generation into the grid.On balance, we believe the march toward environmental change is relentless and the commitment to competitive markets, while still maturing, remains steadfast.” Zamir Rauf, Calpine’s Chief Financial Officer, added, “From a balance sheet perspective, we successfully refinanced $360 million of project level debt at the corporate level, simplifying our capital structure and releasing restricted cash. We also closed on the project financing to fund construction of our Russell City Energy Center.Construction efforts are well underway at Russell City, as well as at Los Esteros, where project financing is in advanced stages.We remain on budget and on schedule for both of these significant growth projects. On the bankruptcy front, we made meaningful headway toward closing the book by settling all outstanding disputed claims.As a consequence we have issued over half of the remaining reserve shares that had been set aside to satisfy bankruptcy claims, and we expect to distribute the remaining shares over the next several months.It is important to recall that the sale and distributions have no dilutive effect, as they have always been included in our calculation of outstanding shares. 3 Increase in plant operating expense excludes changes in major maintenance expense, stock-based compensation expense, non-cash loss on disposition of assets and acquisition-related costs.See the table titled “Consolidated Adjusted EBITDA Reconciliation” for the actual amounts of these items for the six months ended June 30, 2011 and 2010. 4 Increase in sales, general and administrative expense excludes changes in stock-based compensation and acquisition-related costs.See the table titled “Consolidated Adjusted EBITDA Reconciliation” for the actual amounts of these items for the six months ended June 30, 2011 and 2010. Calpine Reports Solid Second Quarter 2011 Results, Updates and Tightens 2011 Guidance July 29, 2011 Page 3 “Also during the second quarter and since, we conducted the initial phases of an auction process for our Broad River and Mankato Energy Centers.As we explained when we announced the auction, we would be financially disciplined and sell the assets only if the value offered exceeded the value of the assets to us, including the associated long-term contracts and the optionality for growth at the sites.The bids did not meet these criteria and, as a result, we have concluded the auction process and are pleased to retain these quality plants as part of the Calpine fleet.” SUMMARY OF FINANCIAL PERFORMANCE Second Quarter Results Adjusted EBITDA for the second quarter of 2011 increased to $406 million compared to $381 million in the second quarter of 2010.The increase was primarily due to a $69 million improvement in Commodity Margin, to $602 million in the second quarter of 2011 from $533 million in the second quarter of 2010.The year-over-year increase was primarily due to our North segment, where Commodity Margin increased by $100 million due largely to the acquisition of our Mid-Atlantic fleet, which closed on July 1, 2010.This increase was offset, in part, by a $22 million decrease in Commodity Margin from our West segment.Despite higher average hedge prices year-over-year, Commodity Margin in the West declined primarily as a result of a decrease of $10 million in renewable energy credit (REC) revenue relating to the timing of the receipt of CPUC approval of new contracts associated with our Geysers assets in the second quarter of 2010, as well as lower market heat rates on our off-peak open position driven by increased hydroelectric generation in California and from an unscheduled outage at Otay Mesa Energy Center (OMEC) during the second quarter of 2011. Offsetting the year-over-year increase in Commodity Margin, Adjusted EBITDA was negatively impacted by a $20 million decrease in Adjusted EBITDA from discontinued operations associated with the sale of our Colorado plants in December 2010.Also contributing to the offset, other revenue decreased by $16 million compared to the first quarter of 2011 due to favorable major maintenance contract revenue adjustments that were recognized in the second quarter of 2010. Net Loss2 was $70 million for the three months ended June 30, 2011, compared to a Net Loss of $115 million in the prior year period. As detailed in Table 1, Net Loss, As Adjusted, was $55 million in the second quarter of 2011 compared to $43 million in the second quarter of 2010. Though Commodity Margin increased, as previously discussed, this improvement was offset by increases in plant operating expense associated with the acquisition of our Mid-Atlantic fleet as well as higher major maintenance resulting from our plant outage schedule.In addition, income tax expense increased by $12 million year-over-year, primarily as a result of an increase of $49 million related to the application of intraperiod tax allocation partially offset by a decrease in federal income tax of $20 million and various state and foreign jurisdiction income taxes of $16 million. Year-to-Date Results Adjusted EBITDA for the six months ended June 30, 2011, was $709 million as compared to $663 million in the prior year period.The year-over-year increase in Adjusted EBITDA was primarily the result of a $128 million increase in Commodity Margin due in large part to our North segment, where Commodity Margin increased by $183 million primarily driven by the acquisition of our Mid-Atlantic plants, higher spark spreads on open positions at our legacy power plants due to higher market heat rates, and higher average hedge prices during the first half of 2011.Partially offsetting the increase in the North region, our Texas segment experienced a $40 million decline in Commodity Margin. Despite an increase in average hedge prices, our Texas segment was negatively impacted by unplanned outages during an extreme cold weather event in early February 2011, as well as lower average availability in the first quarter influenced by more scheduled outages. Calpine Reports Solid Second Quarter 2011 Results, Updates and Tightens 2011 Guidance July 29, 2011 Page 4 Partially offsetting the year-over-year increase in Commodity Margin, Adjusted EBITDA was negatively impacted by a $41 million decrease in Adjusted EBITDA from discontinued operations associated with the sale of our Colorado plants in December 2010.In addition, although plant operating expense3 increased by $23 million year-over-year, this increase was primarily driven by the addition of our Mid-Atlantic plants in July 2010; consistent with our focus on efficiencies, plant operating expense3 for our legacy fleet decreased $11 million year-over-year. Sales, general and administrative expense4 remained comparable year-over-year, with the exception of a $10 million credit related to the reversal of a bad debt allowance in the first half of 2010 that did not recur in the current period.Also contributing to the offset, as previously discussed, was a $15 million favorable adjustment in other revenue recognized during the first half of 2010 related to a major maintenance contract. Net loss2 increased to $367 million for the six months ended June 30, 2011, from $162 million in the prior year period.As detailed in Table 1, Net Loss, As Adjusted, was $165 million in the first half of 2011 compared to $196 million in the first half of 2010.The improvement was primarily due to the increase in Commodity Margin, as previously discussed, offset by increases in plant operating expense associated with the acquisition of our Mid-Atlantic fleet and higher major maintenance expense associated with our plant outage schedule, as well as a $10 million bad debt allowance reversal recognized in the first half of 2010 that did not recur in the first half of 2011, as previously discussed. Calpine Reports Solid Second Quarter 2011 Results, Updates and Tightens 2011 Guidance July 29, 2011 Page 5 Table 1: Summarized Consolidated Condensed Statements of Operations (Unaudited) ThreeMonthsEndedJune 30, Six Months Ended June 30, (in millions) Operating revenues $ Operating expenses ) (Income) loss from unconsolidated investments in power plants 2 (6
